Citation Nr: 1003396	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  98-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
and joint disease of the cervical spine, rated as 20 percent 
disabling prior to September 17, 2002.  

2.  Entitlement to an increased rating for degenerative disc 
and joint disease of the cervical spine, currently evaluated 
as 40 percent disabling from September 17, 2002.  

3.  Entitlement to an effective date earlier than December 
28, 1994, for the grant of service connection for right 
shoulder strain. 

4.  Entitlement to an increased rating for residuals of right 
wrist injury with ulnar neuropathy, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for right shoulder 
strain, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from November 1976 to August 
1985.

This claim is on appeal from rating decisions rendered by the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Regarding the issue of evaluation of right shoulder strain, 
the appellant testified at a hearing before the Board in 
February 2001.  A transcript of the hearing testimony is 
associated with the claims file.  However, the Member of the 
Board who conducted the February 2001 hearing has since 
retired.  The Veteran was duly informed of his right to a new 
hearing in a letter dated in September 2009.  The letter 
explained that if no response was received in 30 days, it 
would be assumed that he did not want a new hearing and 
appellate review would proceed.  The Veteran did not respond.

The issue of evaluation of right shoulder strain, currently 
rated as 10 percent disabling, was remanded by the Board in 
May 2001 for further evidentiary review.  

The issue of entitlement to an effective date earlier than 
December 28, 1994, for the grant of service connection for 
right shoulder strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 17, 2002, the competent evidence 
demonstrated a cervical spine disability manifested by 
intermittent pain, muscle spasm, stiffness, and no more than 
moderate limitation of motion.  

2.  From September 17, 2002, the competent evidence 
demonstrates a cervical spine disability manifested by pain 
and reduced range of motion but with no physician prescribed 
bed rest and no showing of ankylosis.

3.  Throughout the rating period on appeal, the Veteran's 
residuals of a right wrist injury with ulnar neuropathy have 
been manifested by pain, numbness, weakness, stiffness, and 
limitation of activities.  There is no showing of ankylosis.  

4.  Throughout the rating period on appeal, the Veteran's 
right shoulder strain is manifested by pain but with no 
showing of impairment of the clavicle with nonunion, and no 
demonstrated loose movement or dislocation of the clavicle or 
scapula.  His range of motion exceeds the shoulder level.


CONCLUSIONS OF LAW

1.  Prior to September 17, 2002, the criteria for a rating in 
excess of 20 percent disabling for degenerative disc and 
joint disease of cervical spine were not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(before and after September 23, 2002) and 5243 (after 
September 26, 2003).

2.  From September 17, 2002, the criteria for a rating in 
excess of 40 percent disabling for degenerative disc and 
joint disease of cervical spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (before and after September 23, 2002) and 5243 
(after September 26, 2003).

3.  The criteria for a rating in excess of 10 percent for 
residuals of right wrist injury with ulnar neuropathy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8616 (2009).

4.  The criteria for an evaluation higher than 10 percent 
disabling for right shoulder strain have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Furthermore, in a claim for increase, the VCAA requires only 
generic notice as to the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in August 2001, June 2003 and February 2009.  Such 
notice provided information as to what evidence was required 
to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the February 2009 letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  Any 
timing deficiency as to Dingess notice has not prejudiced the 
Veteran here, because the claims are being denied and thus no 
percentage or effective date is assigned.

Based on the foregoing, no further development is required 
with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The Board also notes that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claims. 

FACTUAL SUMMARY

Examination in December 1994 revealed 30 percent restricted 
of motion of the cervical spine.  It was noted that right 
shoulder range of motion was good but there was painful 
crepitus in the scapulothoracic joint on the right and 
tenderness of the muscles along the vertebral border of the 
right scapula.  

In a February 1995 VA compensation and pension examination, 
it was noted that the appellant injured his shoulder and neck 
in a parachute accident.  It was also noted that he was 
right-handed.  Examination of the right shoulder revealed no 
tenderness, deformity or atrophy.  Range of motion showed 
full, painless range of motion in all directions.  With 
respect to the cervical spine, it was noted that the 
appellant's symptoms consisted of intermittent pain, muscle 
spasms, and stiffness for which he took ibuprofen.  
Objectively, the Veteran had flexion to 40 degrees, extension 
to 60 degrees, right flexion to 30 degrees, left flexion to 
30 degrees, right rotation to 50 degrees and left rotation 45 
to degrees.  Sensory examination was normal in both upper 
extremities.

In the January 1998 compensation and pension examination, the 
appellant reported continued episodes of muscle spasms 
associated with decreased range of motion and pain.  
Examination of the cervical spine revealed normal 
configuration without tenderness or muscle spasm.  Range of 
motion without pain, guarding or crepitus showed: flexion 50 
degrees, extension 50 degrees, right flexion 30 degrees, left 
flexion 40 degrees, right rotation 45 degrees and left 
rotation 55 degrees.  Sensory examination was normal in both 
upper extremities.  

X-rays taken in August 1998 showed a normal right wrist.  

In a January 1999 treatment record, the Veteran reported a 
history of numbness, weakness and stiffness in the right hand 
after an injury following a car accident 20 years earlier.  
The appellant complained of right 4th and 5th digit numbness 
and reduced range of motion in February 1999.  In a March 
2000 evaluation, it was noted that the appellant had a 
history of numbness of the right hand for the past four 
years, usually precipitated by activities involving repeated 
movement of the hand.  It was noted that when active he could 
not pick up objects and that he had a history of a wrist cut 
in 1977 sustained during an accident on the ulnar side.  
Tinel and Phalen's signs were negative, and sensations were 
intact.  He also had normal bulk and strength, and DTR's 2+.  
There was also no evidence of cervical radiculopathy or 
entrapment neuropathy.  

The appellant reported constant right shoulder pain during 
his February 2001 hearing.  He reported that rotating the 
shoulder forward/backward or up/down, lifting things, bending 
over, and/or stretching the muscles out slightly was painful 
to excruciating painful.  He reported that when his neck 
flared up so did his shoulders, and vice versa.  He reported 
problems with picking up objects, and also reported swelling 
and limitations with driving, sitting and standing.

During a September 2001 compensation and pension examination, 
the appellant reported that his shoulder and neck were 
injured in a 1984 parachute accident, and that he also 
injured his neck several times at work.  He reported that he 
still had pain in his shoulder and that it hurt to perform 
rotational movements.  He reported that his neck pain 
continued to worsen.  It was noted that the pain in the neck 
and shoulder flared up at times, and that the pain was 
sometimes worse with twisting or turning his neck or trying 
to do heavier lifting.  He avoided extended sitting or 
standing or driving.  He reported difficulty getting out of 
bed when he was in severe pain.  At that time, the appellant 
reported pain 4/10 with relation to his neck and right 
shoulder.  The appellant reported a problem with his wrist 
since 1977 when he was involved in a motor vehicle accident.  
He reported daily wrist pain, and pain flare-ups which caused 
more severe discomfort.  There was mild discomfort in the 
right wrist and wrist flare ups with activities.  

Objectively, examination of the right shoulder revealed pain 
with resisted internal rotation and some pain with resisted 
external rotation.  There was no pain with resisted abduction 
of the shoulder.  Range of motion of the shoulder revealed 
forward flexion to 160, abduction to 140, internal rotation 
to 45, external rotation to 90, and 90 degrees abduction.  

Examination of the cervical spine revealed mild spasm of the 
paravertebral musculature.  Range of motion of the cervical 
spine was reduced.  The appellant could forward flex to 35 
degrees, extend backward 25 degrees, right lateral flex, left 
lateral flex 25, right lateral rotation 35, and left lateral 
rotation 35.  

Examination of the right wrist revealed a 3 cm scar in the 
right volar wrist and the wrist crease.  The area was mildly 
tender, slightly depressed and nonadherent.  There was full 
range of motion of the wrist with regard to flexion and 
extension, and radial and ulnar deviation.  There was slight 
decreased sensation to light touch in the right small finger 
and the right palm of the hand in the ulnar aspect.  There 
was slightly positive Tinel's at the cubital tunnel just 
distal to the scar that provoked tingling into the small 
finger on the right hand.  There was also good strength of 
flexion and abduction of the fingers of the right hand.  

Following the evaluation, cervical strain with degenerative 
joint disease and disk disease of the cervical spine, right 
shoulder strain, and right wrist contusion and ulnar 
neuropathy were diagnosed.  The examiner noted that he would 
assess the appellant's current right shoulder complaints as 
being moderate in nature and intermittently flaring to severe 
one time per month.  The examiner noted that the appellant 
had disability with regard to the neck, right shoulder, and 
hand which limit him to activities such as avoiding 
repetitive gripping activities of the hand, repetitive 
activities of placing his cervical spine in extension, and 
activities such as driving for prolonged periods of time.  It 
was noted that during flare-ups he had difficulty with any 
lifting with movements with his right shoulder and arm, and 
that he is limited to activities which do not involve 
repetitive grasping or repetitive gripping activities with 
his right hand.  He was also to avoid repetitive twisting or 
turning of the spine.  The examiner noted that the appellant 
had muscle spasm visible on examination and objective 
tenderness on examination.  

With regard to the Deluca factors, it was noted that the 
appellant had periods of exacerbation, resulting in an 
additional 20 percent loss of function with regard to his 
neck and his right shoulder disabilities.  Regarding the 
wrist, he had aggravation of numbness which was worsened by 
factor of 20 percent in the right wrist with regard to 
inflammation of the nerve and inflammation of the neuropathy 
in the right wrist.  Such was noted to be aggravated by a 
factor of 20 percent during periods of repetitive gripping 
and grasping activities.  

A January 2002 clinical record noted chronic pain in the 
right wrist.  Pain in the neck, right shoulder and right 
wrist was noted in June 2002.  Examination in September 2002, 
October 2002 and November 2002 revealed right wrist flexion 
to 30 degrees and extension to 50 degrees.  

In November 2002, it was noted that the appellant was in a 
parachute accident which resulted in a right shoulder and 
neck injury, and a motor vehicle accident which gave him a 
right wrist injury.  By January 2002, the appellant started 
noting increasing constant pain in his right elbow and also 
in his shoulder and hand area.  The appellant could not 
perform any activity demanding heavy lifting or work that 
required repetitive motion of the upper extremities.  The 
appellant's pain was constant, averaging 5/10, but could 
elevate to 8/10.  Upon such flare-up his pain was accompanied 
by burning and electric pain sensation, particularly in the 
shoulders and hand on the right side.  

Upon examination, cranial nerves were intact, physiologic and 
symmetrical.  Fine and gross motor coordination was reduced, 
particularly in the appellant's right upper extremity.  Nerve 
conduction studies revealed prolonged motor and sensory 
distal latencies bilaterally while studying the appellant's 
median nerves at or distal to the appellant's wrists, and 
while studying the ulnar nerves bilaterally there was reduced 
motor nerve conduction velocity across the appellant's 
elbows.  There was positive Tinel and Phalen signs in both 
wrists, but particularly on the right side.  Bilateral carpal 
tunnel syndromes and reflex sympathetic dystrophy, upper were 
diagnosed.  The appellant was deemed temporarily totally 
disabled and unable to return to work until January 1, 2003.  

In a December 2002 private record, the appellant was seen for 
right elbow, shoulder, and hand pain, stiffness, weakness, 
numbness and paresthesias.  There were objective findings of 
reflex sympathetic dystrophy upper, right hand-shoulder 
syndrome with the right hand demonstrating brittle nails, 
reduced hair, and reduced skin lines; right shoulder reduced 
range of motion in all planes to 55 percent normal; positive 
Tinel and Phalen signs in the appellant's right wrist; and 
reduced sensation and strength, 4/5 in the distribution of 
the appellant's right median nerve.  The appellant was deemed 
temporarily totally disabled and unable to return to work 
until February 2, 2003.  

An April 2003 private treatment report noted complaints of 
right elbow, shoulder, and hand pain, stiffness, weakness, 
numbness and paresthesias.  There were objective findings of 
reflex sympathetic dystrophy upper, stage 2 right hand-
shoulder syndrome with right hand demonstrating brittle 
nails, reduced hair, and reduced skin lines; right shoulder 
reduced range of motion in all planes to 60 percent of normal 
with positive drop test; positive Tinel and Phalen signs at 
both right wrist; and reduced sensation and strength, 4/5 in 
the distribution of the median nerves bilaterally at the 
wrists.  The appellant was deemed temporarily totally 
disabled and unable to return to work until June 6, 2003.  

The appellant was afforded a VA compensation and pension 
examination in July 2003.  During this examination, constant 
neck pain was noted.  The pain averaged 3-4/10 in intensity 
and could rise to 5-6/10 during any one day.  Every two weeks 
or so the pain would flare to 9-10/10, at which point the 
appellant is brought to tears and cannot do anything.  It was 
noted that the appellant had permanent loss of range of 
motion of his neck, and that he had spasms in his neck every 
other day causing a further decrease in his range of motion.  
The appellant avoided doing anything that required bending of 
the neck above neutral or below neutral, and that he could 
not sit in any position too long.  The appellant stated that 
the right shoulder grinds and his neck pops and grinds.  The 
appellant also reported problems in raising his right arm, 
lifting and carrying.  He could not engage in any sustained 
overhead activities.  The appellant explained that his 
problem was not in the shoulder joint but in a muscle near 
his posterior shoulder blade.  It was noted that with 
repetitive use of his hand now, the appellant experienced a 
painful throbbing, particularly at night.  The 4th and 5th 
digits were numb.  The appellant also developed tingling up 
the forearm to the elbow with repetitive activity and cold.  

Examination in July 2003 revealed neck flexion with pain 
through all ranges of motion, 45 degrees forward flexion, 
extension 25 degrees with pain in all range of motion, 
lateral bending 20 degrees bilaterally with pain in all 
ranges of motion and rotation 50 degrees bilaterally with 
pain in all ranges of motion.  Examination of the right 
shoulder revealed no deformity of either shoulder.  Forward 
flexion of the right shoulder was 170 degrees with facial 
grimacing.  Hyperextension was 40 degrees.  Examination of 
the right wrist revealed a scar at the base of the hypothenar 
eminence measuring approximately 1.5 inches.  Range of motion 
of the right wrist revealed flexion 80 degrees, extension 0 
degrees, dorisflexion decreased to 50 degrees, radial 
deviation 20 degrees, and ulnar deviation 45 degrees. 

Following the examination, the examiner noted that the 
severity of the appellant's cervical spine disability was 
severe, the right shoulder moderately severe and wrist 
moderate.  The examiner noted that, regarding incapacitating 
episodes, it was unclear to him whether both conditions have 
to be required to meet this condition.  He noted that the 
appellant was under treatment by a physician all the time for 
his intervertebral cervical disc symptomatology and that he 
took bed rest as needed, which averaged 2-3 times per month.  
It was noted that, if it was all-inclusive, it would be 2-3 
times per month, but if it only required treatment by a 
physician, it is present all the time.  Deluca factors for 
the neck were noted to cause an additional 20 degrees loss of 
flexion, 5 degree loss of extension and lateral bending due 
to pain or flare up of pain.  Deluca factors for the right 
shoulder were noted to cause an additional 20 degrees loss of 
forward flexion and abduction due to pain or flare up of pain 
with repetitive motion activities.  There was fatigability of 
the shoulder musculature.  Deluca factors for the right wrist 
were noted to result in a 10 degree loss of dorisflexion due 
to repetitive motion activities causing easy fatigability and 
weakened movement of the right wrist due to flare up of pain.   

A neurosurgery consult April 2005 revealed neck flexion 
extension limited to 10 degrees.  Sensory was normal light 
touch in the upper and lower extremities.  Gait was normal.  
The appellant was alert and straight leg raising maneuver was 
positive 45 degrees.  Motor, no focal weakness in the arms or 
legs was noted.  The appellant had excellent muscle 
development.  

An October 2007 compensation and pension examination noted 
that the appellant did not have any bowel or bladder 
symptomatology.  It was further noted that the appellant had 
zero incapacitating episodes defined as a period of acute 
signs and symptoms due to intervertebral disk syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  The appellant had normal gait and straight leg 
raises were negative in the sitting position.  Lasegue's 
tests were negative and motor strength was 5/5 in the 
bilateral extremities.  

LEGAL CRITERIA 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  The Board here concludes that the claimed 
disabilities have not significantly changed throughout this 
appeal period and that a uniform rating is warranted during 
the time frame addressed in this decision.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The appellant's degenerative disc and joint disease of 
cervical spine is rated under Diagnostic Code 5293.  The 
Board observes that the rating schedule for evaluating 
intervertebral disc syndrome changed during the pendency of 
this appeal.  The old criteria, in effect prior to September 
23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine; and 100 percent 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

The appellant's residuals of right wrist injury with ulnar 
neuropathy is rated under Diagnostic Code 8616.  Under this 
rating, a 10 percent disability rating is assigned for mild 
incomplete paralysis of the ulnar nerve.  A 30 percent 
evaluation is assigned in cases of moderate incomplete 
paralysis of the major hand.  A 40 percent evaluation is 
warranted when there is severe incomplete paralysis of the 
ulnar nerve of the major hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.  

The appellant's right shoulder strain is rated under 
Diagnostic Code 5203.  Diagnostic Code 5203 provides for a 
rating of 10 percent where there is malunion of the clavicle 
or where there is impairment of the clavicle with nonunion 
without loose movement.  An impairment of the clavicle with 
nonunion and with loose movement is assigned a 20 percent 
rating.  Dislocation of the minor clavicle or scapula also 
warrants a 20 percent rating.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5203.  

Analysis 

Increased rating for degenerative disc and joint disease of 
the cervical spine

The appellant has appealed the denial of a higher rating for 
degenerative disc and joint disease of cervical spine.  The 
appellant's disability was rated 20 percent disabling prior 
to September 17, 2002 and 40 percent disabling therefrom.  
Again, the schedular criteria for evaluating disabilities of 
the spine have undergone revision twice during the pendency 
of this appeal.  The first amendment, affecting Diagnostic 
Code 5293, was effective September 23, 2002.  The next 
amendment affected general diseases of the spine, and became 
effective September 26, 2003.

The Board must first address whether a rating in excess of 20 
percent disabling for degenerative disc and joint disease of 
cervical spine is warranted prior to September 17, 2002.  To 
warrant the next-higher 40 percent rating during this time 
frame, the evidence must show severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  

The Board has reviewed the evidence and concludes that there 
is no basis for assignment of the next-higher 40 percent 
rating under the provisions of Diagnostic Code 5293, as in 
effect prior to September 23, 2002.  Indeed, the February 
1995 VA examination noted that the appellant's symptoms 
consisted of intermittent pain, muscle spasm, and stiffness.  
During the September 2001 VA examination, it was noted that 
the pain in the neck and shoulder flare up at times, and that 
the pain was sometimes worse with twisting or turning his 
neck or trying to do heavier lifting.  The examiner noted 
that the appellant had muscle spasm visible on examination 
and objective tenderness on examination.  Examination of the 
cervical spine revealed mild spasm of the paravertebral 
musculature.  The examiner noted that the appellant has 
periods of exacerbation and has worsening of his Deluca 
factors by a percentage of 20 percent with regard to his neck 
and his right shoulder pain.  

The Board acknowledges the complaints and findings of 
intermittent pain, muscle spasm, and stiffness.  The Board is 
also mindful of the reduced range of motion of the cervical 
spine.  However, the evidence is not found to signify a 
disability picture consistent with severe intervertebral disc 
syndrome, even considering his periods of flare-up.  Indeed, 
the September 2001 VA examination indicated only mild spasm 
and neurologic deficit.  No other evidence during the period 
in question demonstrates severe symptomatology, even 
accounting for his flare-ups.

Having determined that the pre-amended version of Diagnostic 
Code 5293 does not enable an increased rating here, the Board 
will now turn attention to alternate diagnostic codes.  
Initially, it must be determined whether any other diagnostic 
code in effect at the inception of the appeal could serve as 
a basis for a higher rating.  To this end, Diagnostic Code 
5290, concerning limitation of motion of the cervical spine, 
has been considered.  Under the pre-amended Diagnostic Code 
5290, a 10 percent evaluation is warranted where the evidence 
shows slight limitation of cervical motion.  A 20 percent 
rating applies for moderate limitation of motion.  Finally, 
if there is severe limitation of motion, a 30 percent rating 
is warranted.

Regarding range of motion, examination in February 1995 
revealed cervical spine flexion was 40 degrees, extension 60 
degrees, right flexion 30 degrees, left flexion 30 degrees, 
right rotation 50 degrees and left rotation 45 degrees.  
Subsequent VA examination in September 2001 revealed range of 
motion of the cervical spine was reduced.  The appellant 
could forward flex to 35 degrees, extend backward 25 degrees, 
right lateral flex, left lateral flex 25, right lateral 
rotation 35, and left lateral rotation 35.  The Board finds 
that the range of motion findings detailed above are 
indicative of moderate limitation, warranting a 20 percent 
evaluation for the entire rating period prior to September 
17, 2002.  It is observed that normal cervical rotation is to 
80 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Given the 
extent of the appellant's reduced range of motion, and 
further considering evidence of additional functional 
limitation due to factors such as pain and weakness upon 
flare-ups, the Board finds a 20 percent rating, and no 
higher, is warranted.

The Board must next address whether a rating more than 40 
percent disabling is warranted for degenerative disc and 
joint disease of cervical spine after September 17, 2002.  
The current 40 percent rating contemplates unfavorable 
ankylosis of the entire cervical spine.  To warrant a higher 
rating under the general rating formula for diseases and 
injuries of the spine, the evidence must show unfavorable 
ankylosis of the entire spine.  To warrant a higher rating 
based on incapacitating episodes, the evidence must show 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Here, the evidence shows a higher rating is not warranted 
under the general rating formula for diseases and injuries of 
the spine.  In this regard, the Board notes that examination 
in July 2003 revealed neck flexion with pain through all 
ranges of motion.  There was 45 degrees forward flexion, 
extension 25 degrees with pain in all range of motion, 
lateral bending 20 degrees bilaterally with pain in all 
ranges of motion and rotation 50 degrees bilaterally with 
pain in all ranges of motion.  Examination in April 2005 
revealed neck flexion and extension limited to 10 degrees.  
The record is devoid of any showing of unfavorable ankylosis 
of the entire spine; as such, a higher rating is not 
warranted under the general rating formula for diseases and 
injuries of the spine.

The Board also finds that a higher rating is not warranted 
based on incapacitating episodes.  In this regard, the Board 
notes that the evidence fails to establish that the 
appellant's disability results in incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The Board is mindful that the July 2003 VA 
examiner noted that the appellant was under treatment by a 
physician all of the time for his intervertebral cervical 
disc symptomatology and that he "goes to bed rest as needed, 
which averages 2-3 times per month."  However, the Board 
notes that there is no showing of incapacitating episodes of 
a total duration of at least six weeks during the past 12 
months.  In fact, the evidence does not show that bed rest 
was ever prescribed by a physician during this time period 
because of cervical spine symptoms.  Additionally, the 
October 2007 compensation and pension examination indicated 
that the appellant had zero incapacitating episodes defined 
as a period of acute signs and symptoms due to intervertebral 
disk syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  

The Board also finds no basis for assignment of separate 
ratings for neurologic manifestations of the appellant's 
cervical spine disability.  The evidence shows essentially 
normal objective findings during the period in question.  
Indeed, examination in April 2005 revealed that sensory 
testing was normal light touch in the upper and lower 
extremities.  In the October 2007 compensation and pension 
examination, the appellant did not have any bowel or bladder 
symptomatology, and that Lasegue's tests were negative.  
Motor strength was 5/5 in the bilateral extremities at that 
time.  No other evidence objectively demonstrates neurologic 
manifestations of the cervical spine disability on appeal.  
As such, there is no basis for assignment of a separate 
rating for neurologic symptoms.  

In sum, there is no basis for an increased evaluation for the 
Veteran's cervical spine disability over any portion of the 
rating period on appeal.

Increased rating for residuals of right wrist with ulnar 
neuropathy 

The appellant has appealed the denial of a rating in excess 
of 10 percent for residuals of right wrist injury with ulnar 
neuropathy.  The current rating contemplates mild incomplete 
paralysis the ulnar nerve.  To warrant a higher rating the 
evidence must show moderate incomplete paralysis of the ulnar 
nerve.  

Based on the evidence presented, the Board finds that a 
higher rating for residuals of right wrist injury with ulnar 
neuropathy is not warranted.  In this regard, the pertinent 
evidence shows that in January 1999 a history of numbness, 
weakness and stiffness in the right hand after an injury 
following a car accident 20 years ago was noted.  In a 
September 2001 compensation and pension examination, the 
appellant reported daily wrist pain, and pain flare ups which 
give him more severe discomfort.  Examination revealed there 
was slight decreased sensation to light touch in the right 
small finger and the right palm of the hand in the ulnar 
aspect.  There was also slightly positive Tinel's.  The 
examiner noted that the appellant is limited to activities 
which do not involve repetitive grasping or repetitive 
gripping activities with his right hand, and that he had 
aggravation of numbness which was worsened by factor of 20 
percent in the right wrist with regard to inflammation of the 
nerve and inflammation of the neuropathy in the right wrist.  
Examination in November 2002 revealed fine and gross motor 
coordination was reduced particularly in the appellant's 
right upper extremity, there were prolonged motor and sensory 
distal latencies bilaterally, there was reduced motor nerve 
conduction velocity across the appellant's elbows, and there 
was positive Tinel and Phalen signs in both wrists.  
Examination in December 2002 revealed reduced sensation and 
strength, 4/5 in the distribution of the appellant's right 
median nerve.  In July 2003, it was noted that the appellant 
had problems raising his right arm, lifting and carrying, and 
that he cannot do any overhead activities that are sustained.  
In the October 2007 compensation and pension examination, 
Lasegue's tests were negative and motor strength was 5/5 in 
the bilateral extremities.  

While recognizing the above findings of pain, numbness, 
weakness, and stiffness, the Board finds that the neurologic 
impairment associated with the service-connected right wrist 
injury with ulnar neuropathy is comparable to mild, 
incomplete paralysis of the ulnar nerve.  Hence, a 10 percent 
rating and no more is warranted pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8616.  In reaching this 
determination, the Board has considered the guidance 
established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, 
the findings consist of complaints of pain, numbness, 
weakness, stiffness.  At most, the evidence shows some 
reduced motor nerve conduction and 4/5 distribution of the 
median nerve bilaterally at the wrists.  The constellation of 
manifestations expected for moderate neuropathy is not 
present.  

The Board finds the appellant's own reports of symptomatology 
to be credible.  However, neither the lay nor medical 
evidence reflects the functional equivalent of symptoms 
required for a higher rating.  The more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that the currently assigned 10 
percent rating is warranted and no more.  Accordingly, a 
rating higher than 10 percent disabling for right wrist 
injury with ulnar neuropathy is not warranted.  

Evaluation of right shoulder strain 

The appellant is assigned a 10 percent disabling for right 
shoulder strain.  The current rating contemplates malunion of 
the clavicle or impairment of the clavicle with nonunion 
without loose movement.  To warrant a higher evaluation, the 
evidence must show an impairment of the clavicle with 
nonunion and with loose movement or dislocation of the 
clavicle or scapula.  

The evidence shows that the appellant has complained of 
constant right shoulder pain and that rotating the shoulder 
forward and backward or up and down, lifting things, bending 
over, and/or stretching the muscles out slightly was painful 
to excruciating painful. In the September 2001 examination, 
range of motion of the shoulder revealed forward flexion to 
160, abduction to 140, internal rotation to 45, external 
rotation to 90, and 90 degrees abduction.  The examiner noted 
that he would assess the appellant's current right shoulder 
complaints as being moderate in nature and intermittently 
flaring to severe one time per month.  In July 2003 the 
appellant stated that the right shoulder grinds and his neck 
pops and grinds.  Examination of the right shoulder revealed 
no deformity of either shoulder.  Forward flexion of the 
right shoulder was 170 degrees with facial grimacing, and 
hyperextension was 40 degrees.  

Despite the complaints and findings of pain and "popping" 
detailed above, the Board nevertheless finds that the 
appellant's disability picture is not more nearly 
approximated by the next-higher 20 percent evaluation under 
Diagnostic Code 5203.  While pain is shown, there is simply 
no evidence that such pain has resulted in additional 
functional limitation comparable to a dislocation or nonunion 
of the shoulder as contemplated by DeLuca, discussed above.  
Therefore the evidence of record does not support an 
evaluation in excess of 10 percent for the appellant's right 
shoulder strain.

The Board has also considered other diagnostic codes 
pertaining to the shoulder and arm.  However, as there is no 
showing of ankylosis, Diagnostic Code 5200 is not for 
application. The right shoulder can be rated on the basis of 
limitation of motion under Diagnostic Code 5201.  Under 
Diagnostic Code 5201 a 20 percent evaluation is warranted for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level (between 45 and 90 degrees) a 20 percent 
rating is again warranted for minor arm limitation of motion, 
and a 30 percent rating is warranted for major arm limitation 
of motion. 
The evidence of record indicates that the appellant's range 
of motion, as evaluated under Diagnostic Code 5201, does not 
warrant a higher rating, even when considering additional 
functional limitation.  In this regard, the most recent 
examination revealed forward flexion of the right shoulder 
was 170 degrees with facial grimacing and hyperextension was 
40 degrees.  No earlier examination reports demonstrate 
limitation of motion at shoulder level.  Moreover, there is 
no showing of additional limitation of function such as to 
find disability comparable therewith under DeLuca.  Thus, the 
objective findings do not warrant a 20 percent rating under 
Diagnostic Code 5201.  There is also no showing of impairment 
of the left humerus, or disability comparable therewith.  
Therefore, Diagnostic Code 5202 is inapplicable.  There are 
no other relevant diagnostic codes for consideration.

In sum, an evaluation in excess of 10 percent disabling for 
right shoulder strain is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
appellant has not required frequent periods of 
hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

A rating in excess of 20 percent disabling for degenerative 
disc and joint disease of cervical spine, prior to September 
17, 2002, is denied.  

A rating in excess of 40 percent disabling for degenerative 
disc and joint disease of cervical spine is denied.  

A rating in excess of 10 percent disabling for residuals of 
right wrist injury with ulnar neuropathy is denied.  

An evaluation in excess of 10 percent disabling for right 
shoulder strain is denied.  




REMAND

The appellant was granted service connection for a right 
shoulder strain in a June 1995 rating decision.  An effective 
date of December 28, 1994, was assigned.  In August 1995, the 
appellant expressed disagreement with the effective date and 
evaluation assigned following the grant of service 
connection.  He stated that he believed that reasonable doubt 
exists with regard to the degree of his shoulder disability 
"all the way back to 1985."  The appellant again related in 
September 2000 that he believed that an earlier effective 
date was warranted for his right shoulder disability.  He 
related that an effective date as early as August 2, 1985, 
was warranted.  Although the claim for a higher evaluation 
for a right shoulder strain has been addressed, the RO has 
not issued a statement of the case (SOC) as to the issue of 
an earlier effective date for right shoulder strain.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the issue of 
entitlement to an effective date earlier 
than December 12, 1994 for the grant of 
service connection of right shoulder 
strain.  The appellant is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal to the 
Board concerning this issue.  38 C.F.R. § 
20.302(b) (2009).  Then, only if the 
appeal is timely perfected, the issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


